Title: To Alexander Hamilton from Dwight Foster, 23 August 1799
From: Foster, Dwight
To: Hamilton, Alexander


          
            Honble. Genl. Hamilton
            Dear Sir
            Brookfield, Masstts., 23rd. Augt. 1799
          
          Being personally acquainted with the Gentlemen who have subscribed and addressed to you the Statements herewith enclosed, relating to the Case of William Richardson 2nd., I can assure You that full Confidence may be placed in them—They would not deceive You—Circumstanced as Richardson is, a Substitute having been provided who is now in actual Service, and he having received neither Bounty, Cloathing, Rations or Wages, it is respectfully submitted whether he is not in Equity entitled to a Discharge.
          The opinion of our good People, so far as I have ascertained it, is that it would be best that he be released—If You should be of that Opinion & will be kind to direct accordingly the Favour will be gratefully acknowledged by the Lad himself and by his Friends who are extremely solicitous to obtain his Discharge.
          I have the Honour to be, with perfect Respect, Dear Sir, Your obedt. Servt.
          
            Dwight Foster
          
        